
	

113 S689 RS: Mental Health Awareness and Improvement Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 37
		113th CONGRESS
		1st Session
		S. 689
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Harkin (for himself,
			 Mr. Alexander, Mr. Franken, Mr.
			 Enzi, Mr. Bennet,
			 Ms. Murkowski, Ms. Baldwin, Mr.
			 Roberts, Mrs. Hagan,
			 Mr. Isakson, Mr. Murphy, and Mr.
			 Kirk) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		
			April 11, 2013
			Reported by Mr. Harkin,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve programs related to mental
		  health and substance use disorders.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health Awareness and
			 Improvement Act of 2013.
		IEducation
			 programs
			101.Short
			 titleThis title may be cited
			 as the Achievement Through Prevention
			 Act.
			102.PurposeThe purpose of this title is to expand the
			 use of positive behavioral interventions and supports and early intervening
			 services in schools in order to improve student academic achievement, reduce
			 overidentification of individuals with disabilities, and reduce disciplinary
			 problems in schools.
			103.Amendments to
			 the Elementary and Secondary Education Act of 1965
				(a)Title I State
			 plansSection 1111(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the
			 following:
					
						(11)Positive
				behavioral interventions and supportsIn the case of a State that
				proposes to use funds under this part to support positive behavioral
				interventions and supports, the State plan shall describe how the State
				educational agency will—
							(A)assist local
				educational agencies in implementing positive behavioral interventions and
				supports in schools served by the local educational agency on a whole-school
				basis;
							(B)provide technical
				assistance and training to local educational agencies to improve and support
				the development, implementation, and coordination of comprehensive positive
				behavioral interventions and supports carried out under this Act with
				activities carried out under the Individuals with Disabilities Education Act;
				and
							(C)evaluate the
				effects of providing positive behavioral interventions and supports for all
				students, including improvement of the learning environment, academic
				achievement, disciplinary problems such as incidents of suspensions,
				expulsions, referrals to law enforcement, and other actions that remove
				students from instruction, and any other effects the State chooses to
				evaluate.
							(12)Early
				intervening servicesIn the case of a State that proposes to use
				funds under this part to support early intervening services, the State plan
				shall describe how the State educational agency will—
							(A)assist local
				educational agencies in implementing early intervening services in schools
				served by the local educational agency to reduce the need to label children as
				children with disabilities in order to address the learning and behavioral
				needs of such children;
							(B)provide technical
				assistance and training to local educational agencies to improve coordination
				of early intervening services provided under this Act with early intervening
				services carried out under the Individuals with Disabilities Education Act;
				and
							(C)evaluate the
				effects of providing early intervening services.
							(13)Crisis
				management plansIn the case of a State that proposes to use
				funds under this part to assist local educational agencies in the State in
				periodically updating the crisis management plans, as described in section
				4114(d)(7)(D), of such local educational agencies, the State plan shall
				describe how the State educational agency will assist local educational
				agencies in updating such crisis management
				plans.
						.
				(b)Title I State
			 reportsSection 1111(h)(1)(C) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
					(1)in clause (vii),
			 by striking and after the semicolon;
					(2)in clause (viii),
			 by striking the period and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(ix)the number of
				local educational agencies in the State that implement positive behavioral
				interventions and supports;
							(x)the number of
				students—
								(I)who are served
				through the use of early intervening services; and
								(II)who, in the
				preceding 2-year period, received early intervening services and who, after
				receiving such services, have been identified as eligible for, and receive,
				special education and related services under part B of the Individuals with
				Disabilities Education Act; and
								(xi)the number of
				local educational agencies in the State that implement school-based mental
				health
				programs.
							.
					(c)Title I local
			 educational agency plansSection 1112(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
					(1)in subparagraph
			 (P), by striking and after the semicolon;
					(2)in subparagraph
			 (Q), by striking the period and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(R)if the local
				educational agency proposes to use subgrant funds under this part for positive
				behavioral interventions and supports, a description of the actions the local
				educational agency will take to provide positive behavioral interventions and
				supports and coordinate those activities with activities carried out under the
				Individuals with Disabilities Education Act;
							(S)if the local
				educational agency proposes to use subgrant funds under this part for early
				intervening services, a description of the actions the local educational agency
				will take to provide early intervening services and coordinate those services
				with early intervening services carried out under the Individuals with
				Disabilities Education Act;
							(T)if the local
				educational agency proposes to use subgrant funds under this part for
				school-based mental health programs, a description of the actions the local
				educational agency will take to provide school-based mental health programs and
				coordinate those activities with activities carried out under the Individuals
				with Disabilities Education Act; and
							(U)if the local
				educational agency proposes to use subgrant funds under this part for
				periodically updating the crisis management plan of the local educational
				agency, as described in section 4114(d)(7)(D), a description of the actions the
				local educational agency will take to develop and implement an updated crisis
				management
				plan.
							.
					(d)Title I
			 schoolwide programs
					(1)Schoolwide
			 programsSection 1114(b)(1)(B)(iii)(I) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(B)(iii)(I)) is
			 amended—
						(A)in item (aa), by
			 inserting and school-based mental health programs after
			 services;
						(B)by redesignating
			 items (bb) and (cc) as items (dd) and (ee), respectively; and
						(C)by inserting after
			 item (aa) the following:
							
								(bb)implementation of
				schoolwide positive behavioral interventions and supports, including through
				coordination with activities carried out under the Individuals with
				Disabilities Education Act, in order to improve academic outcomes for students
				and reduce the need for suspensions, expulsions, and other actions that remove
				students from instruction;
								(cc)implementation of
				early intervening services, including through coordination with early
				intervening services carried out under the Individuals with Disabilities
				Education
				Act;
								.
						(2)Technical
			 assistanceSection 1116(b)(4)(B) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(b)(4)(B)) is amended—
						(A)by redesignating
			 clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
						(B)by inserting after
			 clause (ii) the following:
							
								(iii)shall include
				assistance in the implementation of schoolwide positive behavior supports,
				school-based mental health programs, and other approaches with evidence of
				effectiveness for improving the learning environment in the school and reducing
				the need for suspensions, expulsions, and other actions that remove students
				from instruction, including effective strategies for improving coordination of
				community
				resources;
								.
						(e)Title I
			 assessments and school improvement
					(1)School
			 improvement planSection 1116(b)(3)(A) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)(3)(A)) is amended—
						(A)in clause (ix), by
			 striking and after the semicolon;
						(B)in clause (x), by
			 striking the period and inserting a semicolon; and
						(C)by adding at the
			 end the following:
							
								(xi)specify whether
				the local educational agency or the school will adopt and implement policies or
				practices to implement or improve positive behavioral interventions and
				supports and enhance coordination with activities carried out under the
				Individuals with Disabilities Education Act;
								(xii)specify whether
				the local educational agency or the school will adopt and implement policies or
				practices to implement or improve early intervening services and coordinate
				with early intervening services carried out under such Act; and
								(xiii)specify whether
				the local educational agency or school will adopt and implement school-based
				mental health programs and coordinate with programs carried out under such
				Act.
								.
						(2)Local
			 educational agency improvement plansSection 1116(c)(10) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(c)(10)) is
			 amended—
						(A)in subparagraph
			 (B), by striking subparagraph (E) and inserting
			 subparagraph (F);
						(B)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
			 and
						(C)by inserting after
			 subparagraph (C) the following:
							
								(D)Additional
				activitiesIn addition to carrying out 1 or more of the
				corrective actions required under subparagraph (C) for a local educational
				agency, the State educational agency may also carry out 1 or more of the
				following activities:
									(i)Improving or
				expanding positive behavioral interventions and supports and enhancing
				coordination with activities under the Individuals with Disabilities Education
				Act.
									(ii)Improving or
				expanding early intervening services and coordinating such services with early
				intervening services carried out under the Individuals with Disabilities
				Education
				Act.
									.
						(f)Title I school
			 support and recognition
					(1)Regional
			 centersSection 1117(a)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6317(a)(3)) is amended—
						(A)by striking
			 of 2002 and comprehensive and inserting of 2002,
			 comprehensive;
						(B)by striking
			 and the comprehensive and inserting , the
			 comprehensive; and
						(C)by inserting
			 and any technical assistance center on schoolwide positive behavioral
			 interventions and supports funded under section 665(b) of the Individuals with
			 Disabilities Education Act, after 2002),.
						(2)Statewide
			 systems for supportSection 1117(a)(5)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6317(a)(5)(B)) is amended—
						(A)in clause (i), by
			 striking the semicolon at the end and inserting the following: “, including by
			 improving or expanding the use of positive behavioral interventions and
			 supports aligned with activities carried out under the Individuals with
			 Disabilities Education Act;”;
						(B)in clause (iii),
			 by striking and after the semicolon;
						(C)in clause (iv), by
			 striking the period and inserting a semicolon; and
						(D)by adding at the
			 end the following:
							
								(v)review and analyze
				the school’s efforts to identify and assist students with poor academic
				achievement and students who are children with disabilities, and assist the
				school in developing or improving early intervening services that are
				coordinated with activities carried out under the Individuals with Disabilities
				Education Act;
								(vi)review and
				analyze the school’s efforts to address behavioral or disciplinary problems,
				and assist the school in developing or improving schoolwide positive behavioral
				interventions and supports that are coordinated with activities carried out
				under the Individuals with Disabilities Education Act;
								(vii)review the
				number of discipline incidents in the school and use that information to assist
				the school to implement schoolwide positive behavioral interventions and
				supports or other early intervening services, or both; and
								(viii)review and
				analyze the school's efforts to address mental health needs among students and
				assist the school in developing or improving school-based mental health
				programs that are coordinated with activities carried out under the Individuals
				with Disabilities Education
				Act.
								.
						(g)Title I parental
			 involvementSection 1118(e) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6318(e)) is amended—
					(1)by redesignating
			 paragraphs (6) through (14) as paragraphs (7) through (15), respectively;
			 and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)shall provide
				information to school personnel, students, and parents about the school’s use
				of positive behavioral interventions and supports, school-based mental health
				programs, and the expectations of school personnel, students, and parents in
				supporting a safe learning environment for all
				students;
							.
					(h)Prevention and
			 intervention programsSection 1414(c)(8) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6434(c)(8)) is amended by inserting
			 “, including coordinating the use of positive behavioral interventions and
			 supports, early intervening services, and school-based mental health programs
			 to improve academic achievement and reduce disciplinary actions” before the
			 semicolon at the end.
				(i)Technical
			 assistanceSection 1419 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6439) is amended—
					(1)in paragraph (1),
			 by striking and after the semicolon;
					(2)in paragraph (2),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(3)to provide
				technical assistance in implementing positive behavior interventions and
				supports, early intervening services, and school-based mental health programs
				in order to improve academic achievement and reduce disciplinary
				actions.
							.
					(j)Title II mental
			 health professional developmentSection 2123 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6223) is amended—
					(1)in subsection (a),
			 by inserting after paragraph (8) the following:
						
							(9)Carrying out
				in-service training for school personnel in—
								(A)the techniques and
				supports needed to identify children with trauma histories, and children with,
				or at risk of, mental illness, early;
								(B)the use of
				referral mechanisms that effectively link such children to appropriate
				treatment and intervention services in the school and in the community where
				appropriate; and
								(C)forming
				partnerships between school-based mental health programs and public or private
				mental health organizations.
								;
				
					(2)by redesignating
			 subsection (b) as subsection (c); and
					(3)by inserting after
			 subsection (a) the following:
						
							(b)Liability
				protection for school personnelSection 2366 shall apply to
				school personnel who received in-service training under subsection (a)(9), and
				who are carrying out activities related to such training, in the same manner as
				such section applies to
				teachers.
							.
					(k)School-based
			 mental health services partnership programsSection 4121 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7131) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by inserting , health (including mental
			 health), after promote safety;
						(B)by redesignating
			 paragraphs (3) through (8) and (9) as paragraphs (4) through (9) and (11),
			 respectively;
						(C)by inserting after
			 paragraph (2) the following:
							
								(3)the development
				and implementation of school-based mental health services partnership programs
				under subsection
				(c);
								;
						(D)by striking
			 paragraph (7), as redesignated by subparagraph (B), and inserting the
			 following:
							
								(7)(A)assistance to school systems that have
				particularly severe drug and violence problems or assistance to support
				appropriate response efforts to crisis situations, including—
										(i)hiring drug prevention and school safety
				coordinators; and
										(ii)making available to students mental health
				services, conflict resolution programs, and other school-based violence
				prevention
				strategies;
										;
						(E)in paragraph (9),
			 as redesignated by subparagraph (B), by striking and after the
			 semicolon; and
						(F)by inserting after
			 such paragraph (9) the following:
							
								(10)assistance to
				States to help local educational agencies develop and implement comprehensive
				emergency management plans; and
								;
				and
						(2)by adding at the
			 end the following:
						
							(c)School-based
				mental health services partnership programs
								(1)In
				generalEach grant, contract, or cooperative agreement awarded or
				entered into under subsection (a)(3) shall meet the requirements of this
				subsection.
								(2)Eligibility
									(A)In
				generalTo be eligible to receive a grant, contract, or
				cooperative agreement under this subsection, a local educational agency shall
				enter into a school-based mental health partnership that—
										(i)shall include a
				public or private mental health entity or health care entity; and
										(ii)may include a
				child welfare agency, family-based mental health entity, family organization,
				trauma network, or other community-based entity.
										(B)Flexibility for
				certain local educational agenciesNotwithstanding subparagraph
				(A), a local educational agency that is eligible for services under subpart 1
				or 2 of part B of title VI, as determined by the Secretary, and that is unable
				to partner with a public or private mental health entity or health care entity
				shall be eligible for a grant under this subsection if the local educational
				agency can demonstrate to the Secretary, in its application for a grant under
				this subsection, that the local educational agency can otherwise build the
				capacity to carry out the requirements of this subsection.
									(3)ApplicationA
				local educational agency that desires a grant, contract, or cooperative
				agreement under this subsection shall include, in the application required by
				the Secretary, a description of how the local educational agency will—
									(A)assist schools
				served by the local educational agency to provide, through the school-based
				mental health services partnership program, comprehensive school-based mental
				health services and supports and comprehensive staff development for school and
				community service personnel working in the school;
									(B)provide technical
				assistance and training to improve and support the development, implementation,
				and coordination of school-based mental health programs and ensure such
				programs are coordinated with activities carried out under the Individuals with
				Disabilities Education Act; and
									(C)evaluate the
				effects of providing school-based mental health programs.
									(4)Use of
				fundsA local educational agency receiving a grant, contract, or
				cooperative agreement under this subsection shall use funds provided under such
				grant, contract, or cooperative agreement to provide school-based mental health
				services and supports that—
									(A)may
				include—
										(i)the early
				identification of social, emotional, or behavioral problems, or substance use
				disorders, and the provision of early intervening services;
										(ii)not withstanding
				section 4154, the treatment or referral for treatment of students with social,
				emotional, or behavioral health problems, or substance use disorders;
										(iii)the development
				and implementation of programs to assist children in dealing with trauma and
				violence; and
										(iv)the development
				of mechanisms, based on best practices, for children to report incidents of
				violence or plans by other children or adults to commit violence;
										(B)are based on
				trauma-informed and evidence-based practices;
									(C)are coordinated,
				where appropriate, with early intervening services carried out under the
				Individuals with Disabilities Education Act; and
									(D)are provided by
				qualified mental and behavioral health professionals who are certified or
				licensed by the State involved and practicing within their area of
				expertise.
									(5)General
				requirements
									(A)Parental
				consent
										(i)In
				generalEach local educational agency receiving a grant,
				contract, or cooperative agreement under this subsection shall obtain prior
				written, informed consent from the parent of each child who is under 18 years
				of age to participate in any assessment service, program, activity, or
				treatment that is—
											(I)funded under this
				subsection; and
											(II)conducted in
				connection with an elementary school or secondary school under the grant,
				contract, or cooperative agreement.
											(ii)ExceptionNotwithstanding
				clause (i), the written, informed consent described in such clause shall not be
				required in—
											(I)an emergency,
				where it is necessary to protect the immediate health and safety of the
				student, other students, or school personnel; or
											(II)other instances
				where parental consent cannot reasonably be obtained, as defined by the
				Secretary.
											(B)Prohibition on
				mandatory medicationNo child shall be required to obtain a
				prescription for a substance covered by the Controlled Substances Act (21
				U.S.C. 801 et seq.) as a condition of receiving an evaluation under this
				subsection, receiving services under this subsection, or attending a school
				receiving assistance under this subsection.
									(C)PrivacyEach
				eligible entity receiving a grant under this subsection shall ensure that
				student mental health records are accorded the privacy protections provided
				under the regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033)
				and section 444 of the General Education Provisions Act (20 U.S.C. 1232g)
				(commonly referred to as the Federal Educational Rights and Privacy Act
				of 1974).
									(6)Liability
				protection for school personnelSection 2366 shall apply to
				school personnel providing services under a grant, contract, or cooperative
				agreement under this subsection in the same manner as such section applies to
				teachers.
								(7)Prohibition
				against Federal mandates, direction, or control or Federal
				regulationIn addition to the prohibition of Federal Government
				control of a State, local educational agency, or school's curriculum or program
				of instruction that is provided under section 9527(a), nothing in this
				subsection shall be construed to authorize an officer or employee of the
				Federal Government to mandate, direct, or control a State, local educational
				agency, or school's specific instructional content or academic achievement
				standards and
				assessments.
								.
					(l)DefinitionSection
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is
			 amended—
					(1)by redesignating
			 paragraphs (17) through (43) as paragraphs (18) through (44), respectively;
			 and
					(2)by inserting after
			 paragraph (16) the following:
						
							(17)Early
				intervening servicesThe term early intervening
				services means early intervening services described in section 613(f)(1)
				of the Individuals with Disabilities Education
				Act.
							.
					104.Conforming
			 amendments
				(a)America COMPETES
			 Reauthorization Act of 2010Section 553(d)(6) of the America
			 COMPETES Reauthorization Act of 2010 (20 U.S.C. 9903) is amended by striking
			 section 9101(23) and inserting section
			 9101(24).
				(b)Higher Education
			 Act of 1965Section 255(k) of the Higher Education Act of 1965 is
			 amended—
					(1)in paragraph (1),
			 by striking section 9101(23)(B)(ii) and inserting section
			 9101(24)(B)(ii); and
					(2)in paragraph (3),
			 by striking section 9101(23) and inserting section
			 9101(24).
					(c)Individuals with
			 Disabilities Education ActSection 602(10) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1401(10)) is amended—
					(1)in subparagraph
			 (C)(ii), by striking section 9101(23) and inserting
			 section 9101(24); and
					(2)in each of clauses
			 (ii) and (iii) of subparagraph (D), by striking section
			 9101(23)(C)(ii) and inserting section
			 9101(24)(C)(ii).
					IIHealth
			 programs
			201.Garrett Lee
			 Smith Memorial Act reauthorization
				(a)Suicide
			 prevention technical assistance centerSection 520C of the Public
			 Health Service Act (42 U.S.C. 290bb–34) is amended—
					(1)in the section
			 heading, by striking the section heading and inserting Suicide prevention technical assistance
			 center.;
					(2)in subsection (a),
			 by striking and in consultation with and all that follows
			 through the period at the end of paragraph (2) and inserting shall
			 establish a research, training, and technical assistance resource center to
			 provide appropriate information, training, and technical assistance to States,
			 political subdivisions of States, federally recognized Indian tribes, tribal
			 organizations, institutions of higher education, public organizations, or
			 private nonprofit organizations regarding the prevention of suicide among all
			 ages, particularly among groups that are at high risk for
			 suicide.;
					(3)by striking
			 subsections (b) and (c);
					(4)by redesignating
			 subsection (d) as subsection (b);
					(5)in subsection (b),
			 as so redesignated—
						(A)by striking the
			 subsection heading and inserting Responsibilities of the center.;
						(B)in the matter
			 preceding paragraph (1), by striking The additional research and
			 all that follows through nonprofit organizations for and
			 inserting The center established under subsection (a) shall conduct
			 activities for the purpose of;
						(C)by striking
			 youth suicide each place such term appears and inserting
			 suicide;
						(D)in paragraph
			 (1)—
							(i)by striking
			 the development or continuation of and inserting
			 developing and continuing; and
							(ii)by inserting
			 for all ages, particularly among groups that are at high risk for
			 suicide before the semicolon at the end;
							(E)in paragraph (2),
			 by inserting for all ages, particularly among groups that are at high
			 risk for suicide before the semicolon at the end;
						(F)in paragraph (3),
			 by inserting and tribal after statewide;
						(G)in paragraph (5),
			 by inserting and prevention after
			 intervention;
						(H)in paragraph (8),
			 by striking in youth;
						(I)in paragraph (9),
			 by striking and behavioral health and inserting health
			 and substance use disorder; and
						(J)in paragraph (10),
			 by inserting conducting before other; and
						(6)by striking
			 subsection (e) and inserting the following:
						
							(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $4,948,000 for each of fiscal years
				2014 through
				2018.
							.
					(b)Youth suicide
			 early intervention and prevention strategiesSection 520E of the
			 Public Health Service Act (42 U.S.C. 290bb–36) is amended—
					(1)in paragraph (1)
			 of subsection (a) and in subsection (c), by striking substance
			 abuse each place such term appears and inserting substance use
			 disorder;
					(2)in subsection
			 (b)(2)—
						(A)by striking
			 each State is awarded only 1 grant or cooperative agreement under this
			 section and inserting a State does not receive more than 1 grant
			 or cooperative agreement under this section at any 1 time; and
						(B)by striking
			 been awarded and inserting received; and
						(3)by striking
			 subsection (m) and inserting the following:
						
							(m)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $29,682,000 for each of fiscal years
				2014 through
				2018.
							.
					(c)Mental health
			 and substance use disorder servicesSection 520E–2 of the Public
			 Health Service Act (42 U.S.C. 290bb–36b) is amended—
					(1)in the section
			 heading, by striking and
			 behavioral health and inserting health and substance use disorder
			 services;
					(2)in subsection
			 (a)—
						(A)by striking
			 Services, and inserting Services and;
						(B)by striking
			 and behavioral health problems and inserting health or
			 substance use disorders; and
						(C)by striking
			 substance abuse and inserting substance use
			 disorders;
						(3)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking for— and inserting
			 for one or more of the following:; and
						(B)by striking
			 paragraphs (1) through (6) and inserting the following:
							
								(1)Educating
				students, families, faculty, and staff to increase awareness of mental health
				and substance use disorders.
								(2)The operation of
				hotlines.
								(3)Preparing
				informational material.
								(4)Providing outreach
				services to notify students about available mental health and substance use
				disorder services.
								(5)Administering
				voluntary mental health and substance use disorder screenings and
				assessments.
								(6)Supporting the
				training of students, faculty, and staff to respond effectively to students
				with mental health and substance use disorders.
								(7)Creating a network
				infrastructure to link colleges and universities with health care providers who
				treat mental health and substance use
				disorders.
								;
						(4)in subsection
			 (c)(5), by striking substance abuse and inserting
			 substance use disorder;
					(5)in subsection
			 (d)—
						(A)in the matter
			 preceding paragraph (1), by striking An institution of higher education
			 desiring a grant under this section and inserting To be eligible
			 to receive a grant under this section, an institution of higher
			 education;
						(B)in paragraph
			 (1)—
							(i)by striking
			 and behavioral health and inserting health and substance
			 use disorder; and
							(ii)by inserting
			 , including veterans whenever possible and appropriate, after
			 students; and
							(C)in paragraph (2),
			 by inserting , which may include, as appropriate and in accordance with
			 subsection (b)(7), a plan to seek input from relevant stakeholders in the
			 community, including appropriate public and private entities, in order to carry
			 out the program under the grant before the period at the end;
						(6)in subsection
			 (e)(1), by striking and behavioral health problems and inserting
			 health and substance use disorders;
					(7)in subsection
			 (f)(2)—
						(A)by striking
			 and behavioral health and inserting health and substance
			 use disorder; and
						(B)by striking
			 suicide and substance abuse and inserting suicide and
			 substance use disorders; and
						(8)in subsection (h),
			 by striking $5,000,000 for fiscal year 2005 and all that follows
			 through the period at the end and inserting $4,858,000 for each of
			 fiscal years 2014 through 2018..
					202.Mental health
			 awareness training grantsSection 520J of the Public Health Service
			 Act (42 U.S.C. 290bb–41) is amended—
				(1)in the section
			 heading, by inserting Mental
			 health awareness before Training; and
				(2)in subsection
			 (b)—
					(A)in the subsection
			 heading, by striking illness and inserting
			 health;
					(B)in paragraph (1),
			 by inserting and other categories of individuals, as determined by the
			 Secretary, after emergency services personnel;
					(C)in paragraph
			 (5)—
						(i)in the matter
			 preceding subparagraph (5), by striking to and inserting
			 for evidence-based programs for the purpose of; and
						(ii)by striking
			 subparagraphs (A) through (C) and inserting the following:
							
								(A)recognizing the
				signs and symptoms of mental illness; and
								(B)(i)providing education to
				personnel regarding resources available in the community for individuals with a
				mental illness and other relevant resources; or
									(ii)the safe
				de-escalation of crisis situations involving individuals with a mental
				illness.
									;
				and
						(D)in paragraph (7),
			 by striking , $25,000,000 and all that follows through the
			 period at the end and inserting $20,000,000 for each of fiscal years
			 2014 through 2018.
					203.Children's
			 recovery from traumaSection
			 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended—
				(1)in subsection (a),
			 by striking developing programs and all that follows and
			 inserting “developing and maintaining programs that provide for—
					
						(1)the continued
				operation of the National Child Traumatic Stress Initiative (referred to in
				this section as the NCTSI), which includes a coordinating
				center, that focuses on the mental, behavioral, and biological aspects of
				psychological trauma response; and
						(2)the development of
				knowledge with regard to evidence-based practices for identifying and treating
				mental, behavioral, and biological disorders of children and youth resulting
				from witnessing or experiencing a traumatic
				event.
						;
				(2)in subsection
			 (b)—
					(A)by striking
			 subsection (a) related and inserting subsection (a)(2)
			 (related;
					(B)by striking
			 treating disorders associated with psychological trauma and
			 inserting treating mental, behavioral, and biological disorders
			 associated with psychological trauma); and
					(C)by striking
			 mental health agencies and programs that have established clinical and
			 basic research and inserting universities, hospitals, mental
			 health agencies, and other programs that have established clinical expertise
			 and research;
					(3)by redesignating
			 subsections (c) through (g) as subsections (g) through (k),
			 respectively;
				(4)by inserting after
			 subsection (b), the following:
					
						(c)Child outcome
				dataThe NCTSI coordinating center shall collect, analyze, and
				report NCTSI-wide child treatment process and outcome data regarding the early
				identification and delivery of evidence-based treatment and services for
				children and families served by the NCTSI grantees.
						(d)TrainingThe
				NCTSI coordinating center shall facilitate the coordination of training
				initiatives in evidence-based and trauma-informed treatments, interventions,
				and practices offered to NCTSI grantees, providers, and partners.
						(e)DisseminationThe
				NCTSI coordinating center shall, as appropriate, collaborate with the Secretary
				in the dissemination of evidence-based and trauma-informed interventions,
				treatments, products and other resources to appropriate stakeholders.
						(f)ReviewThe
				Secretary shall, consistent with the peer review process, ensure that NCTSI
				applications are reviewed by appropriate experts in the field as part of a
				consensus review process. The Secretary shall include review criteria related
				to expertise and experience in child trauma and evidence-based
				practices.
						;
				(5)in subsection (g)
			 (as so redesignated), by striking with respect to centers of excellence
			 are distributed equitably among the regions of the country and
			 inserting are distributed equitably among the regions of the United
			 States;
				(6)in subsection (i)
			 (as so redesignated), by striking recipient may not exceed 5
			 years and inserting recipient shall not be less than 4 years,
			 but shall not exceed 5 years; and
				(7)in subsection (j)
			 (as so redesignated), by striking $50,000,000 and all that
			 follows through 2006 and inserting $45,713,000 for each
			 of fiscal years 2014 through 2018.
				204.Assessing
			 barriers to behavioral health integration
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives concerning
			 Federal requirements that impact access to treatment of mental health and
			 substance use disorders related to integration with primary care,
			 administrative and regulatory issues, quality measurement and accountability,
			 and data sharing.
				(b)ContentsThe
			 report submitted under subsection (a) shall include the following:
					(1)An evaluation of
			 the administrative or regulatory burden on behavioral healthcare
			 providers.
					(2)The identification
			 of outcome and quality measures relevant to integrated health care, evaluation
			 of the data collection burden on behavioral healthcare providers, and any
			 alternative methods for evaluation.
					(3)An analysis of the
			 degree to which electronic data standards, including interoperability and
			 meaningful use includes behavioral health measures, and an analysis of
			 strategies to address barriers to health information exchange posed by part 2
			 of title 42, Code of Federal Regulations.
					(4)An analysis of the
			 degree to which Federal rules and regulations for behavioral and physical
			 health care are aligned, including recommendations to address any identified
			 barriers.
					205.Increasing
			 education and awareness of treatments for opioid use disorders
				(a)In
			 generalIn order to improve the quality of care delivery and
			 treatment outcomes among patients with opioid use disorders, the Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary), acting through the Administrator for the Substance
			 Abuse and Mental Health Services Administration, may advance, through existing
			 programs as appropriate, the education and awareness of providers, patients,
			 and other appropriate stakeholders regarding all products approved by the Food
			 and Drug Administration to treat opioid use disorders.
				(b)ActivitiesThe
			 activities described in subsection (a) may include—
					(1)disseminating
			 evidence-based practices for the treatment of opioid use disorders;
					(2)facilitating
			 continuing education programs for health professionals involved in treating
			 opioid use disorders;
					(3)increasing
			 awareness among relevant stakeholders of the treatment of opioid use
			 disorders;
					(4)assessing current
			 barriers to the treatment of opioid use disorders for patients and providers
			 and development and implementation of strategies to mitigate such barriers;
			 and
					(5)continuing
			 innovative approaches to the treatment of opioid use disorders in various
			 treatment settings, such as prisons, community mental health centers, primary
			 care, and hospitals.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, if the Secretary
			 carries out the activities under this section, the Secretary shall submit to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 examines—
					(1)the activities the
			 Substance Abuse and Mental Health Services Administration conducts under this
			 section, including any potential impacts on health care costs associated with
			 such activities;
					(2)the role of
			 adherence in the treatment of opioid use disorders and methods to reduce opioid
			 use disorders; and
					(3)recommendations on
			 priorities and strategies to address co-occurring substance use disorders and
			 mental illnesses.
					206.Examining
			 mental health care for children
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall conduct an independent
			 evaluation, and submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives, a report concerning the utilization of mental health services
			 for children, including the usage of psychotropic medications.
				(b)ContentThe
			 report submitted under subsection (a) shall review and assess—
					(1)the ways in which
			 children access mental health care, including information on whether children
			 are treated by primary care or specialty providers, what types of referrals for
			 additional care are recommended, and any barriers to accessing this
			 care;
					(2)the extent to
			 which children are prescribed psychotropic medications in the United States
			 including the frequency of concurrent medication usage; and
					(3)the tools,
			 assessments, and medications that are available and used to diagnose and treat
			 children with mental health disorders.
					207.Evidence based
			 practices for older adults
				(a)Geriatric
			 substance use disorders treatmentSection 509(e) of the Public
			 Health Service Act (42 U.S.C. 290bb-2(e)) is amended—
					(1)by striking
			 The Secretary shall establish and inserting:
						
							(1)In
				generalThe Secretary shall
				establish
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Geriatric
				substance use disorders treatmentThe Secretary shall, as
				appropriate, provide technical assistance to grantees regarding evidence-based
				practices for the treatment of geriatric substance use disorders, as well as
				disseminate information about such evidence-based practices to States and
				nongrantees throughout the United
				States.
							.
					(b)Geriatric
			 substance use disorders preventionSection 516(e) of the Public
			 Health Service Act (42 U.S.C. 290bb-22(e)) is amended—
					(1)by striking
			 The Secretary shall establish and inserting:
						
							(1)In
				generalThe Secretary shall
				establish
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Geriatric
				substance use disorders preventionThe Secretary shall, as
				appropriate, provide technical assistance to grantees regarding evidence-based
				practices for the prevention of geriatric substance use disorders, as well as
				disseminate information about such evidence-based practices to States and
				nongrantees throughout the United
				States.
							.
					(c)Geriatric mental
			 health disordersSection 520A(e) of the Public Health Service Act
			 (42 U.S.C. 290bb-32(e)) is amended by adding at the end the following:
					
						(3)Geriatric mental
				health disordersThe Secretary shall, as appropriate, provide
				technical assistance to grantees regarding evidence-based practices for the
				prevention and treatment of geriatric mental health disorders, as well as
				disseminate information about such evidence-based practices to States and
				nongrantees throughout the United
				States.
						.
				208.National
			 violent death reporting systemThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 is encouraged to improve, particularly through the inclusion of additional
			 States, the National Violent Death Reporting System as authorized by title III
			 of the Public Health Service Act. Participation in the system by the States
			 shall be voluntary.
			209.GAO study on
			 Virginia Tech recommendations
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall conduct an independent
			 evaluation, and submit to the appropriate committees of Congress a report
			 concerning the status of implementation of recommendations made in the report
			 to the President, On Issues Raised by the Virginia Tech Tragedy, by the
			 Secretaries of Health and Human Services and Education and the Attorney General
			 of the United States, submitted to the President on June 13, 2007.
				(b)ContentThe
			 report submitted to the committees of Congress under subsection (a) shall
			 review and assess—
					(1)the extent to
			 which the recommendations in the report that include participation by the
			 Department of Health and Human Services were implemented;
					(2)whether there are
			 any barriers to implementation of such recommendations; and
					(3)identification of
			 any additional actions the Federal government can take to support States and
			 local communities and ensure that the Federal government and Federal law are
			 not obstacles to addressing at the community level—
						(A)school violence;
			 and
						(B)mental
			 illness.
						
	
		1.Short titleThis Act may be cited as the
			 Mental Health Awareness and
			 Improvement Act of 2013.
		IEducation
			 programs
			101.Short
			 titleThis title may be cited
			 as the Achievement Through Prevention
			 Act.
			102.PurposeThe purpose of this title is to expand the
			 use of positive behavioral interventions and supports and early intervening
			 services in schools in order to improve student academic achievement, reduce
			 overidentification of individuals with disabilities, and reduce disciplinary
			 problems in schools.
			103.Amendments to the
			 Elementary and Secondary Education Act of 1965
				(a)Title I State
			 plansSection 1111(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the
			 following:
					
						(11)Positive behavioral
				interventions and supportsIn the case of a State that proposes
				to use funds under this part to support positive behavioral interventions and
				supports, the State plan shall describe how the State educational agency
				will—
							(A)assist local educational
				agencies in implementing positive behavioral interventions and supports in
				schools served by the local educational agency on a whole-school basis;
							(B)provide technical
				assistance and training to local educational agencies to improve and support
				the development, implementation, and coordination of comprehensive positive
				behavioral interventions and supports carried out under this Act with
				activities carried out under the Individuals with Disabilities Education Act;
				and
							(C)evaluate the effects of
				providing positive behavioral interventions and supports for all students,
				including improvement of the learning environment, academic achievement,
				disciplinary problems such as incidents of suspensions, expulsions, referrals
				to law enforcement, and other actions that remove students from instruction,
				and any other effects the State chooses to evaluate.
							(12)Early intervening
				servicesIn the case of a State that proposes to use funds under
				this part to support early intervening services, the State plan shall describe
				how the State educational agency will—
							(A)assist local educational
				agencies in implementing early intervening services in schools served by the
				local educational agency to reduce the need to label children as children with
				disabilities in order to address the learning and behavioral needs of such
				children;
							(B)provide technical
				assistance and training to local educational agencies to improve coordination
				of early intervening services provided under this Act with early intervening
				services carried out under the Individuals with Disabilities Education Act;
				and
							(C)evaluate the effects of
				providing early intervening services.
							(13)Crisis management
				plansIn the case of a State that proposes to use funds under
				this part to assist local educational agencies in the State in periodically
				updating the crisis management plans, as described in section 4114(d)(7)(D), of
				such local educational agencies, the State plan shall describe how the State
				educational agency will assist local educational agencies in updating such
				crisis management
				plans.
						.
				(b)Title I State
			 reportsSection 1111(h)(1)(C) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
					(1)in clause (vii), by
			 striking and after the semicolon;
					(2)in clause (viii), by
			 striking the period and inserting a semicolon; and
					(3)by adding at the end the
			 following:
						
							(ix)the number of local
				educational agencies in the State that implement positive behavioral
				interventions and supports;
							(x)the number of
				students—
								(I)who are served through
				the use of early intervening services; and
								(II)who, in the preceding
				2-year period, received early intervening services and who, after receiving
				such services, have been identified as eligible for, and receive, special
				education and related services under part B of the Individuals with
				Disabilities Education Act; and
								(xi)the number of local
				educational agencies in the State that implement school-based mental health
				programs.
							.
					(c)Title I local
			 educational agency plansSection 1112(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
					(1)in subparagraph (P), by
			 striking and after the semicolon;
					(2)in subparagraph (Q), by
			 striking the period and inserting a semicolon; and
					(3)by adding at the end the
			 following:
						
							(R)if the local educational
				agency proposes to use subgrant funds under this part for positive behavioral
				interventions and supports, a description of the actions the local educational
				agency will take to provide positive behavioral interventions and supports and
				coordinate those activities with activities carried out under the Individuals
				with Disabilities Education Act;
							(S)if the local educational
				agency proposes to use subgrant funds under this part for early intervening
				services, a description of the actions the local educational agency will take
				to provide early intervening services and coordinate those services with early
				intervening services carried out under the Individuals with Disabilities
				Education Act;
							(T)if the local educational
				agency proposes to use subgrant funds under this part for school-based mental
				health programs, a description of the actions the local educational agency will
				take to provide school-based mental health programs and coordinate those
				activities with activities carried out under the Individuals with Disabilities
				Education Act; and
							(U)if the local educational
				agency proposes to use subgrant funds under this part for periodically updating
				the crisis management plan of the local educational agency, as described in
				section 4114(d)(7)(D), a description of the actions the local educational
				agency will take to develop and implement an updated crisis management
				plan.
							.
					(d)Title I schoolwide
			 programs
					(1)Schoolwide
			 programsSection 1114(b)(1)(B)(iii)(I) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(B)(iii)(I)) is
			 amended—
						(A)in item (aa), by striking
			 and mentoring services and inserting mentoring services,
			 and school-based mental health programs;
						(B)by redesignating items
			 (bb) and (cc) as items (dd) and (ee), respectively; and
						(C)by inserting after item
			 (aa) the following:
							
								(bb)implementation of
				schoolwide positive behavioral interventions and supports, including through
				coordination with activities carried out under the Individuals with
				Disabilities Education Act, in order to improve academic outcomes for students
				and reduce the need for suspensions, expulsions, and other actions that remove
				students from instruction;
								(cc)implementation of early
				intervening services, including through coordination with early intervening
				services carried out under the Individuals with Disabilities Education
				Act;
								.
						(2)Technical
			 assistanceSection 1116(b)(4)(B) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(b)(4)(B)) is amended—
						(A)by redesignating clauses
			 (iii) and (iv) as clauses (iv) and (v), respectively; and
						(B)by inserting after clause
			 (ii) the following:
							
								(iii)shall include
				assistance in the implementation of schoolwide positive behavioral
				interventions and supports, school-based mental health programs, and other
				approaches with evidence of effectiveness for improving the learning
				environment in the school and reducing the need for suspensions, expulsions,
				and other actions that remove students from instruction, including effective
				strategies for improving coordination of community
				resources;
								.
						(e)Title I assessments and
			 school improvement
					(1)School improvement
			 planSection 1116(b)(3)(A) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(b)(3)(A)) is amended—
						(A)in clause (ix), by
			 striking and after the semicolon;
						(B)in clause (x), by
			 striking the period and inserting a semicolon; and
						(C)by adding at the end the
			 following:
							
								(xi)specify whether the
				local educational agency or the school will adopt and implement policies or
				practices to implement or improve positive behavioral interventions and
				supports and enhance coordination with activities carried out under the
				Individuals with Disabilities Education Act;
								(xii)specify whether the
				local educational agency or the school will adopt and implement policies or
				practices to implement or improve early intervening services and coordinate
				with early intervening services carried out under such Act; and
								(xiii)specify whether the
				local educational agency or school will adopt and implement school-based mental
				health programs and coordinate with programs carried out under such
				Act.
								.
						(2)Local educational
			 agency improvement plansSection 1116(c)(10) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6316(c)(10)) is amended—
						(A)in subparagraph (B), by
			 striking subparagraph (E) and inserting subparagraph
			 (F);
						(B)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
			 and
						(C)by inserting after
			 subparagraph (C) the following:
							
								(D)Additional
				activitiesIn addition to carrying out 1 or more of the
				corrective actions required under subparagraph (C) for a local educational
				agency, the State educational agency may also carry out 1 or more of the
				following activities:
									(i)Improving or expanding
				positive behavioral interventions and supports and enhancing coordination with
				activities under the Individuals with Disabilities Education Act.
									(ii)Improving or expanding
				early intervening services and coordinating such services with early
				intervening services carried out under the Individuals with Disabilities
				Education
				Act.
									.
						(f)Title I school support
			 and recognition
					(1)Regional
			 centersSection 1117(a)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6317(a)(3)) is amended—
						(A)by striking of
			 2002 and comprehensive and inserting of 2002,
			 comprehensive;
						(B)by striking and
			 the comprehensive and inserting , the comprehensive;
			 and
						(C)by inserting and
			 any technical assistance center on schoolwide positive behavioral interventions
			 and supports funded under section 665(b) of the Individuals with Disabilities
			 Education Act, after 2002),.
						(2)Statewide systems for
			 supportSection 1117(a)(5)(B) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6317(a)(5)(B)) is amended—
						(A)in clause (i), by
			 striking the semicolon at the end and inserting the following: “, including by
			 improving or expanding the use of positive behavioral interventions and
			 supports aligned with activities carried out under the Individuals with
			 Disabilities Education Act;”;
						(B)in clause (iii), by
			 striking and after the semicolon;
						(C)in clause (iv), by
			 striking the period and inserting a semicolon; and
						(D)by adding at the end the
			 following:
							
								(v)review and analyze the
				school’s efforts to identify and assist students with poor academic achievement
				and students who are children with disabilities, and assist the school in
				developing or improving early intervening services that are coordinated with
				activities carried out under the Individuals with Disabilities Education
				Act;
								(vi)review and analyze the
				school’s efforts to address behavioral or disciplinary problems, and assist the
				school in developing or improving schoolwide positive behavioral interventions
				and supports that are coordinated with activities carried out under the
				Individuals with Disabilities Education Act;
								(vii)review the number of
				discipline incidents in the school and use that information to assist the
				school to implement schoolwide positive behavioral interventions and supports
				or other early intervening services, or both; and
								(viii)review and analyze the
				school's efforts to address mental health needs among students and assist the
				school in developing or improving school-based mental health programs that are
				coordinated with activities carried out under the Individuals with Disabilities
				Education
				Act.
								.
						(g)Title I parental
			 involvementSection 1118(e) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6318(e)) is amended—
					(1)by redesignating
			 paragraphs (6) through (14) as paragraphs (7) through (15), respectively;
			 and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)shall provide information
				to school personnel, students, and parents about the school’s use of positive
				behavioral interventions and supports, school-based mental health programs, and
				the expectations of school personnel, students, and parents in supporting a
				safe learning environment for all
				students;
							.
					(h)Prevention and
			 intervention programsSection 1414(c)(8) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6434(c)(8)) is amended by inserting
			 “, including coordinating the use of positive behavioral interventions and
			 supports, early intervening services, and school-based mental health programs
			 to improve academic achievement and reduce disciplinary actions” before the
			 semicolon at the end.
				(i)Technical
			 assistanceSection 1419 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6439) is amended—
					(1)in paragraph (1), by
			 striking and after the semicolon;
					(2)in paragraph (2), by
			 striking the period and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(3)to provide technical
				assistance in implementing positive behavioral interventions and supports,
				early intervening services, and school-based mental health programs in order to
				improve academic achievement and reduce disciplinary
				actions.
							.
					(j)Title II mental health
			 professional developmentSection 2123 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6623) is amended—
					(1)in subsection (a), by
			 inserting after paragraph (8) the following:
						
							(9)Carrying out in-service
				training for school personnel in—
								(A)the techniques and
				supports needed to identify children with trauma histories, and children with,
				or at risk of, mental illness, early;
								(B)the use of referral
				mechanisms that effectively link such children to appropriate treatment and
				intervention services in the school and in the community where appropriate;
				and
								(C)forming partnerships
				between school-based mental health programs and public or private mental health
				organizations.
								;
				
					(2)by redesignating
			 subsection (b) as subsection (c); and
					(3)by inserting after
			 subsection (a) the following:
						
							(b)Liability protection
				for school personnelSection 2366 shall apply to school personnel
				who received in-service training under subsection (a)(9), and who are carrying
				out activities related to such training, in the same manner as such section
				applies to
				teachers.
							.
					(k)School-based mental
			 health services partnership programsSection 4121 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7131) is amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1), by inserting , health (including mental health),
			 after promote safety;
						(B)by redesignating
			 paragraphs (3) through (8) and (9) as paragraphs (4) through (9) and (11),
			 respectively;
						(C)by inserting after
			 paragraph (2) the following:
							
								(3)the development and
				implementation of school-based mental health services partnership programs
				under subsection
				(c);
								;
						(D)by striking paragraph
			 (7), as redesignated by subparagraph (B), and inserting the following:
							
								(7)assistance to school systems that have
				particularly severe drug and violence problems or assistance to support
				appropriate response efforts to crisis situations, including—
									(A)hiring drug prevention and school safety
				coordinators; and
									(B)making available to students mental health
				services, conflict resolution programs, and other school-based violence
				prevention
				strategies;
									;
						(E)in paragraph (9), as
			 redesignated by subparagraph (B), by striking and after the
			 semicolon; and
						(F)by inserting after such
			 paragraph (9) the following:
							
								(10)assistance to States to
				help local educational agencies develop and implement comprehensive emergency
				management plans; and
								;
				and
						(2)by adding at the end the
			 following:
						
							(c)School-based mental
				health services partnership programs
								(1)In
				generalEach grant, contract, or cooperative agreement awarded or
				entered into under subsection (a)(3) shall meet the requirements of this
				subsection.
								(2)Eligibility
									(A)In
				generalTo be eligible to receive a grant, contract, or
				cooperative agreement under this subsection, a local educational agency shall
				enter into a school-based mental health partnership that—
										(i)shall include a public or
				private mental health entity or health care entity; and
										(ii)may include a child
				welfare agency, family-based mental health entity, family organization, trauma
				network, or other community-based entity.
										(B)Flexibility for certain
				local educational agenciesNotwithstanding subparagraph (A), a
				local educational agency that is eligible for services under subpart 1 or 2 of
				part B of title VI, as determined by the Secretary, and that is unable to
				partner with a public or private mental health entity or health care entity
				shall be eligible for a grant under this subsection if the local educational
				agency can demonstrate to the Secretary, in its application for a grant under
				this subsection, that the local educational agency can otherwise build the
				capacity to carry out the requirements of this subsection.
									(3)ApplicationA
				local educational agency that desires a grant, contract, or cooperative
				agreement under this subsection shall include, in the application required by
				the Secretary, a description of how the local educational agency will—
									(A)assist schools served by
				the local educational agency to provide, through the school-based mental health
				services partnership program, comprehensive school-based mental health services
				and supports and comprehensive staff development for school and community
				service personnel working in the school;
									(B)provide technical
				assistance and training to improve and support the development, implementation,
				and coordination of school-based mental health programs and ensure such
				programs are coordinated with activities carried out under the Individuals with
				Disabilities Education Act; and
									(C)evaluate the effects of
				providing school-based mental health programs.
									(4)Use of
				fundsA local educational agency receiving a grant, contract, or
				cooperative agreement under this subsection shall use funds provided under such
				grant, contract, or cooperative agreement to provide school-based mental health
				services and supports that—
									(A)may include—
										(i)the early identification
				of social, emotional, or behavioral problems, or substance use disorders, and
				the provision of early intervening services;
										(ii)not withstanding section
				4154, the treatment or referral for treatment of students with social,
				emotional, or behavioral health problems, or substance use disorders;
										(iii)the development and
				implementation of programs to assist children in dealing with trauma and
				violence; and
										(iv)the development of
				mechanisms, based on best practices, for children to report incidents of
				violence or plans by other children or adults to commit violence;
										(B)are based on
				trauma-informed and evidence-based practices;
									(C)are coordinated, where
				appropriate, with early intervening services carried out under the Individuals
				with Disabilities Education Act; and
									(D)are provided by qualified
				mental and behavioral health professionals who are certified or licensed by the
				State involved and practicing within their area of expertise.
									(5)General
				requirements
									(A)Parental
				consent
										(i)In
				generalEach local educational agency receiving a grant,
				contract, or cooperative agreement under this subsection shall obtain prior
				written, informed consent from the parent of each child who is under 18 years
				of age to participate in any assessment service, program, activity, or
				treatment that is—
											(I)funded under this
				subsection; and
											(II)conducted in connection
				with an elementary school or secondary school under the grant, contract, or
				cooperative agreement.
											(ii)ExceptionNotwithstanding
				clause (i), the written, informed consent described in such clause shall not be
				required in—
											(I)an emergency, where it is
				necessary to protect the immediate health and safety of the student, other
				students, or school personnel; or
											(II)other instances where
				parental consent cannot reasonably be obtained, as defined by the
				Secretary.
											(B)Prohibition on
				mandatory medicationNo child shall be required to obtain a
				prescription for a substance covered by the Controlled Substances Act (21
				U.S.C. 801 et seq.) as a condition of receiving an evaluation under this
				subsection, receiving services under this subsection, or attending a school
				receiving assistance under this subsection.
									(C)PrivacyEach
				local educational agency receiving a grant, contract, or cooperative agreement
				under this subsection shall ensure that student mental health records are
				accorded the privacy protections provided under the regulations promulgated
				under section 264(c) of the Health Insurance Portability and Accountability Act
				of 1996 (Public Law 104–191; 110 Stat. 2033) and section 444 of the General
				Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the
				Family Educational Rights and Privacy Act of 1974).
									(6)Liability protection
				for school personnelSection 2366 shall apply to school personnel
				providing services under a grant, contract, or cooperative agreement under this
				subsection in the same manner as such section applies to teachers.
								(7)Prohibition against
				Federal mandates, direction, or control or Federal regulationIn
				addition to the prohibition of Federal Government control of a State, local
				educational agency, or school's curriculum or program of instruction that is
				provided under section 9527(a), nothing in this subsection shall be construed
				to authorize an officer or employee of the Federal Government to mandate,
				direct, or control a State, local educational agency, or school's specific
				instructional content or academic achievement standards and
				assessments.
								.
					(l)DefinitionSection
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is
			 amended—
					(1)by redesignating
			 paragraphs (17) through (43) as paragraphs (18) through (44), respectively;
			 and
					(2)by inserting after
			 paragraph (16) the following:
						
							(17)Early intervening
				servicesThe term early intervening services means
				early intervening services described in section 613(f)(1) of the Individuals
				with Disabilities Education
				Act.
							.
					104.Conforming
			 amendments
				(a)America COMPETES
			 Reauthorization Act of 2010Section 553(d)(6) of the America
			 COMPETES Reauthorization Act of 2010 (20 U.S.C. 9903(d)(6)) is amended by
			 striking section 9101(23) and inserting section
			 9101(24).
				(b)Higher Education Act of
			 1965Section 255(k) of the Higher Education Act of 1965 is
			 amended—
					(1)in paragraph (1), by
			 striking section 9101(23)(B)(ii) and inserting section
			 9101(24)(B)(ii); and
					(2)in paragraph (3), by
			 striking section 9101(23) and inserting section
			 9101(24).
					(c)Individuals with
			 Disabilities Education ActSection 602(10) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1401(10)) is amended—
					(1)in subparagraph (C)(ii),
			 by striking section 9101(23) and inserting section
			 9101(24); and
					(2)in each of clauses (ii)
			 and (iii) of subparagraph (D), by striking section
			 9101(23)(C)(ii) and inserting section
			 9101(24)(C)(ii).
					IIHealth programs
			201.Garrett Lee Smith
			 Memorial Act reauthorization
				(a)Suicide prevention
			 technical assistance centerSection 520C of the Public Health
			 Service Act (42 U.S.C. 290bb–34) is amended—
					(1)in the section heading,
			 by striking the section heading and inserting Suicide prevention technical assistance
			 center.;
					(2)in subsection (a), by
			 striking and in consultation with and all that follows through
			 the period at the end of paragraph (2) and inserting shall establish a
			 research, training, and technical assistance resource center to provide
			 appropriate information, training, and technical assistance to States,
			 political subdivisions of States, federally recognized Indian tribes, tribal
			 organizations, institutions of higher education, public organizations, or
			 private nonprofit organizations regarding the prevention of suicide among all
			 ages, particularly among groups that are at high risk for
			 suicide.;
					(3)by striking subsections
			 (b) and (c);
					(4)by redesignating
			 subsection (d) as subsection (b);
					(5)in subsection (b), as so
			 redesignated—
						(A)by striking the
			 subsection heading and inserting Responsibilities of the center.;
						(B)in the matter preceding
			 paragraph (1), by striking The additional research and all that
			 follows through nonprofit organizations for and inserting
			 The center established under subsection (a) shall conduct activities for
			 the purpose of;
						(C)by striking youth
			 suicide each place such term appears and inserting
			 suicide;
						(D)in paragraph (1)—
							(i)by striking the
			 development or continuation of and inserting developing and
			 continuing; and
							(ii)by inserting for
			 all ages, particularly among groups that are at high risk for suicide
			 before the semicolon at the end;
							(E)in paragraph (2), by
			 inserting for all ages, particularly among groups that are at high risk
			 for suicide before the semicolon at the end;
						(F)in paragraph (3), by
			 inserting and tribal after statewide;
						(G)in paragraph (5), by
			 inserting and prevention after
			 intervention;
						(H)in paragraph (8), by
			 striking in youth;
						(I)in paragraph (9), by
			 striking and behavioral health and inserting health and
			 substance use disorder; and
						(J)in paragraph (10), by
			 inserting conducting before other; and
						(6)by striking subsection
			 (e) and inserting the following:
						
							(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $4,948,000 for each of fiscal years
				2014 through
				2018.
							.
					(b)Youth suicide early
			 intervention and prevention strategiesSection 520E of the Public
			 Health Service Act (42 U.S.C. 290bb–36) is amended—
					(1)in paragraph (1) of
			 subsection (a) and in subsection (c), by striking substance
			 abuse each place such term appears and inserting substance use
			 disorder;
					(2)in subsection
			 (b)(2)—
						(A)by striking each
			 State is awarded only 1 grant or cooperative agreement under this
			 section and inserting a State does not receive more than 1 grant
			 or cooperative agreement under this section at any 1 time; and
						(B)by striking been
			 awarded and inserting received; and
						(3)by striking subsection
			 (m) and inserting the following:
						
							(m)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $29,682,000 for each of fiscal years
				2014 through
				2018.
							.
					(c)Mental health and
			 substance use disorder servicesSection 520E–2 of the Public
			 Health Service Act (42 U.S.C. 290bb–36b) is amended—
					(1)in the section heading,
			 by striking and behavioral
			 health and inserting health and substance use disorder
			 services;
					(2)in subsection (a)—
						(A)by striking
			 Services, and inserting Services and;
						(B)by striking and
			 behavioral health problems and inserting health or substance use
			 disorders; and
						(C)by striking
			 substance abuse and inserting substance use
			 disorders;
						(3)in subsection (b)—
						(A)in the matter preceding
			 paragraph (1), by striking for— and inserting for one or
			 more of the following:; and
						(B)by striking paragraphs
			 (1) through (6) and inserting the following:
							
								(1)Educating students,
				families, faculty, and staff to increase awareness of mental health and
				substance use disorders.
								(2)The operation of
				hotlines.
								(3)Preparing informational
				material.
								(4)Providing outreach
				services to notify students about available mental health and substance use
				disorder services.
								(5)Administering voluntary
				mental health and substance use disorder screenings and assessments.
								(6)Supporting the training
				of students, faculty, and staff to respond effectively to students with mental
				health and substance use disorders.
								(7)Creating a network
				infrastructure to link colleges and universities with health care providers who
				treat mental health and substance use
				disorders.
								;
						(4)in subsection (c)(5), by
			 striking substance abuse and inserting substance use
			 disorder;
					(5)in subsection (d)—
						(A)in the matter preceding
			 paragraph (1), by striking An institution of higher education desiring a
			 grant under this section and inserting To be eligible to receive
			 a grant under this section, an institution of higher education;
						(B)in paragraph (1)—
							(i)by striking and
			 behavioral health and inserting health and substance use
			 disorder; and
							(ii)by inserting ,
			 including veterans whenever possible and appropriate, after
			 students; and
							(C)in paragraph (2), by
			 inserting , which may include, as appropriate and in accordance with
			 subsection (b)(7), a plan to seek input from relevant stakeholders in the
			 community, including appropriate public and private entities, in order to carry
			 out the program under the grant before the period at the end;
						(6)in subsection (e)(1), by
			 striking and behavioral health problems and inserting
			 health and substance use disorders;
					(7)in subsection
			 (f)(2)—
						(A)by striking and
			 behavioral health and inserting health and substance use
			 disorder; and
						(B)by striking
			 suicide and substance abuse and inserting suicide and
			 substance use disorders; and
						(8)in subsection (h), by
			 striking $5,000,000 for fiscal year 2005 and all that follows
			 through the period at the end and inserting $4,858,000 for each of
			 fiscal years 2014 through 2018..
					202.Mental health
			 awareness training grantsSection 520J of the Public Health Service
			 Act (42 U.S.C. 290bb–41) is amended—
				(1)in the section heading,
			 by inserting Mental health
			 awareness before Training; and
				(2)in subsection (b)—
					(A)in the subsection
			 heading, by striking illness and inserting
			 health;
					(B)in paragraph (1), by
			 inserting and other categories of individuals, as determined by the
			 Secretary, after emergency services personnel;
					(C)in paragraph (5)—
						(i)in the matter preceding
			 subparagraph (A), by striking to and inserting for
			 evidence-based programs for the purpose of; and
						(ii)by striking
			 subparagraphs (A) through (C) and inserting the following:
							
								(A)recognizing the signs and
				symptoms of mental illness; and
								(B)(i)providing education
				to personnel regarding resources available in the community for individuals
				with a mental illness and other relevant resources; or
									(ii)the safe de-escalation
				of crisis situations involving individuals with a mental
				illness.
									;
				and
						(D)in paragraph (7), by
			 striking , $25,000,000 and all that follows through the period
			 at the end and inserting $20,000,000 for each of fiscal years 2014
			 through 2018.
					203.Children's recovery
			 from traumaSection 582 of the
			 Public Health Service Act (42 U.S.C. 290hh–1) is amended—
				(1)in subsection (a), by
			 striking developing programs and all that follows and inserting
			 “developing and maintaining programs that provide for—
					
						(1)the continued operation
				of the National Child Traumatic Stress Initiative (referred to in this section
				as the NCTSI), which includes a coordinating center, that
				focuses on the mental, behavioral, and biological aspects of psychological
				trauma response; and
						(2)the development of
				knowledge with regard to evidence-based practices for identifying and treating
				mental, behavioral, and biological disorders of children and youth resulting
				from witnessing or experiencing a traumatic
				event.
						;
				(2)in subsection (b)—
					(A)by striking
			 subsection (a) related and inserting subsection (a)(2)
			 (related;
					(B)by striking
			 treating disorders associated with psychological trauma and
			 inserting treating mental, behavioral, and biological disorders
			 associated with psychological trauma); and
					(C)by striking mental
			 health agencies and programs that have established clinical and basic
			 research and inserting universities, hospitals, mental health
			 agencies, and other programs that have established clinical expertise and
			 research;
					(3)by redesignating
			 subsections (c) through (g) as subsections (g) through (k),
			 respectively;
				(4)by inserting after
			 subsection (b), the following:
					
						(c)Child outcome
				dataThe NCTSI coordinating center shall collect, analyze, and
				report NCTSI-wide child treatment process and outcome data regarding the early
				identification and delivery of evidence-based treatment and services for
				children and families served by the NCTSI grantees.
						(d)TrainingThe
				NCTSI coordinating center shall facilitate the coordination of training
				initiatives in evidence-based and trauma-informed treatments, interventions,
				and practices offered to NCTSI grantees, providers, and partners.
						(e)DisseminationThe
				NCTSI coordinating center shall, as appropriate, collaborate with the Secretary
				in the dissemination of evidence-based and trauma-informed interventions,
				treatments, products and other resources to appropriate stakeholders.
						(f)ReviewThe
				Secretary shall, consistent with the peer review process, ensure that NCTSI
				applications are reviewed by appropriate experts in the field as part of a
				consensus review process. The Secretary shall include review criteria related
				to expertise and experience in child trauma and evidence-based
				practices.
						;
				(5)in subsection (g) (as so
			 redesignated), by striking with respect to centers of excellence are
			 distributed equitably among the regions of the country and inserting
			 are distributed equitably among the regions of the United
			 States;
				(6)in subsection (i) (as so
			 redesignated), by striking recipient may not exceed 5 years and
			 inserting recipient shall not be less than 4 years, but shall not exceed
			 5 years; and
				(7)in subsection (j) (as so
			 redesignated), by striking $50,000,000 and all that follows
			 through 2006 and inserting $45,713,000 for each of fiscal
			 years 2014 through 2018.
				204.Assessing barriers to
			 behavioral health integration
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives concerning
			 Federal requirements that impact access to treatment of mental health and
			 substance use disorders related to integration with primary care,
			 administrative and regulatory issues, quality measurement and accountability,
			 and data sharing.
				(b)ContentsThe
			 report submitted under subsection (a) shall include the following:
					(1)An evaluation of the
			 administrative or regulatory burden on behavioral healthcare providers.
					(2)The identification of
			 outcome and quality measures relevant to integrated health care, evaluation of
			 the data collection burden on behavioral healthcare providers, and any
			 alternative methods for evaluation.
					(3)An analysis of the degree
			 to which electronic data standards, including interoperability and meaningful
			 use includes behavioral health measures, and an analysis of strategies to
			 address barriers to health information exchange posed by part 2 of title 42,
			 Code of Federal Regulations.
					(4)An analysis of the degree
			 to which Federal rules and regulations for behavioral and physical health care
			 are aligned, including recommendations to address any identified
			 barriers.
					205.Increasing education
			 and awareness of treatments for opioid use disorders
				(a)In
			 generalIn order to improve the quality of care delivery and
			 treatment outcomes among patients with opioid use disorders, the Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary), acting through the Administrator for the Substance
			 Abuse and Mental Health Services Administration, may advance, through existing
			 programs as appropriate, the education and awareness of providers, patients,
			 and other appropriate stakeholders regarding all products approved by the Food
			 and Drug Administration to treat opioid use disorders.
				(b)ActivitiesThe
			 activities described in subsection (a) may include—
					(1)disseminating
			 evidence-based practices for the treatment of opioid use disorders;
					(2)facilitating continuing
			 education programs for health professionals involved in treating opioid use
			 disorders;
					(3)increasing awareness
			 among relevant stakeholders of the treatment of opioid use disorders;
					(4)assessing current
			 barriers to the treatment of opioid use disorders for patients and providers
			 and development and implementation of strategies to mitigate such barriers;
			 and
					(5)continuing innovative
			 approaches to the treatment of opioid use disorders in various treatment
			 settings, such as prisons, community mental health centers, primary care, and
			 hospitals.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, if the Secretary
			 carries out the activities under this section, the Secretary shall submit to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 examines—
					(1)the activities the
			 Substance Abuse and Mental Health Services Administration conducts under this
			 section, including any potential impacts on health care costs associated with
			 such activities;
					(2)the role of adherence in
			 the treatment of opioid use disorders and methods to reduce opioid use
			 disorders; and
					(3)recommendations on
			 priorities and strategies to address co-occurring substance use disorders and
			 mental illnesses.
					206.Examining mental
			 health care for children
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall conduct an independent
			 evaluation, and submit to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives, a report concerning the utilization of mental health services
			 for children, including the usage of psychotropic medications.
				(b)ContentThe
			 report submitted under subsection (a) shall review and assess—
					(1)the ways in which
			 children access mental health care, including information on whether children
			 are treated by primary care or specialty providers, what types of referrals for
			 additional care are recommended, and any barriers to accessing this
			 care;
					(2)the extent to which
			 children are prescribed psychotropic medications in the United States including
			 the frequency of concurrent medication usage; and
					(3)the tools, assessments,
			 and medications that are available and used to diagnose and treat children with
			 mental health disorders.
					207.Evidence based
			 practices for older adultsSection 520A(e) of the Public Health Service
			 Act (42 U.S.C. 290bb-32(e)) is amended by adding at the end the
			 following:
				
					(3)Geriatric mental health
				disordersThe Secretary shall, as appropriate, provide technical
				assistance to grantees regarding evidence-based practices for the prevention
				and treatment of geriatric mental health disorders and co-occurring mental
				health and substance use disorders among geriatric populations, as well as
				disseminate information about such evidence-based practices to States and
				nongrantees throughout the United
				States.
					.
			208.National violent death
			 reporting systemThe Secretary
			 of Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention, is encouraged to improve, particularly through
			 the inclusion of additional States, the National Violent Death Reporting System
			 as authorized by title III of the Public Health Service Act. Participation in
			 the system by the States shall be voluntary.
			209.GAO study on Virginia
			 Tech recommendations
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall conduct an independent
			 evaluation, and submit to the appropriate committees of Congress a report
			 concerning the status of implementation of recommendations made in the report
			 to the President, On Issues Raised by the Virginia Tech Tragedy, by the
			 Secretaries of Health and Human Services and Education and the Attorney General
			 of the United States, submitted to the President on June 13, 2007.
				(b)ContentThe
			 report submitted to the committees of Congress under subsection (a) shall
			 review and assess—
					(1)the extent to which the
			 recommendations in the report that include participation by the Department of
			 Health and Human Services were implemented;
					(2)whether there are any
			 barriers to implementation of such recommendations; and
					(3)identification of any
			 additional actions the Federal government can take to support States and local
			 communities and ensure that the Federal government and Federal law are not
			 obstacles to addressing at the community level—
						(A)school violence;
			 and
						(B)mental illness.
						
	
		April 11, 2013
		Reported with an amendment
	
